Citation Nr: 0729718	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  96-35 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
May 1974.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO), which denied entitlement to a 
TDIU.

This case was previously before the Board and, in February 
2001, November 2002, February 2004, and February 2007, it was 
remanded to the RO for further development.  The case has 
been returned and is ready for appellate review. 


FINDINGS OF FACT

1.  Service connection is in effect for degenerative 
discopathy of the lumbar spine, rated 40 percent disabling, 
and bilateral hearing loss, rated noncompensably disabling.  
The combined rating is 40 percent.

2.  The veteran has occupational experience as an explosive 
worker, a food service worker, and a farm laborer.

3.  The competent and probative evidence does not show that 
the veteran's service-connected lumbar spine and bilateral 
hearing disorders are of sufficient severity to prevent him 
from engaging in some form of substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSION OF LAW

The requirements for a total compensation rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2001 and March 
2007; a rating decision in March 2001; a statement of the 
case in June 1999; and supplemental statements of the case in 
March 2000, April 2002, May 2002, February 2003, June 2003, 
July 2006, and September 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran is service connected for degenerative discopathy 
of the lumbar spine, rated 40 percent disabling, and 
bilateral hearing loss, rated noncompensably disabling.  The 
combined rating is 40 percent.

The governing regulations provide that a total disability 
rating based upon individual unemployability due to a 
service-connected disability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16.  
If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Board notes that in this case the schedular criteria of 
38 C.F.R. § 4.16(a) are  not met.  In accordance with 38 
C.F.R. § 4.16(b), if a veteran does not meet the above 
percentage standards for a total rating, but is nevertheless 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities, the veteran 
should be rated totally disabled.  In arriving at such 
conclusion, the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue will be 
considered.  Thus the issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work that is more than marginal 
which permits the veteran to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).

For the veteran to prevail in his claim for a total 
compensation rating based on individual unemployability, the 
record must reflect circumstances, apart from nonservice-
connected conditions, that place him in a different position 
than other veterans who meet the basic schedular criteria.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating, in 
itself, is recognition that the impairment makes it difficult 
to obtain or keep employment.  The ultimate question is 
whether the veteran in light of his service-connected 
disorders, is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. § 3.340(a) (1), 
4.15.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
of the norm" of any other veteran rated at the same level.  
The question is whether the veteran is capable of performing 
the physical and mental tasks required of employment, not 
whether the veteran can find employment.  Van Hoose v. Brown, 
5 Vet. App. 361 (1993); 38 C.F.R. §§ 4.1, 4.15.

In this case, the record indicates that the veteran has three 
years of college education and has had previous employment as 
an explosive worker, a food service worker, and a farm 
laborer.

Although the veteran essentially contends that he is unable 
to work because of his service-connected disabilities, the 
medical evidence in its entirety does not support this 
contention.  When examined by VA in December 1998 the veteran 
had complaints of low back pain.  Physical examination of the 
back revealed that the veteran was capable of forward flexion 
to where he could bring his fingertips to within two inches 
from the floor in spite of a large abdomen.  His examiner 
stated that this described an angle of 75-80 degrees.  Side 
bending showed a range of 40 degrees to the right and left.  
While he stood in an increased lordotic position he had 
mobile segments of lumbar extension to 30 degrees.  His 
examiner stated that these ranges were normal for an 
individual of the veteran's size and body build.  

When evaluated by VA in October 1998 for asymmetrical 
sensorineural hearing loss the veteran was diagnostically 
assessed as having moderate to severe rising slightly to 
moderate sensorineural hearing loss at 3 to 8 kilohertz in 
the right ear.  Moderate hearing loss at 3 to 4 kilohertz was 
noted in the left ear rising to within normal limits at 6 to 
8 kilohertz.  His word recognition was noted to be excellent 
in both ears.

When examined by VA in January 2003, the veteran related to 
his examiner that he had the onset of low back pain in 1970 
after injuring his back as a result of falling off a truck.  
He said that he has never had any surgery for his back.  It 
was noted that the veteran ambulated with a cane.  The 
veteran's examiner reported that it was difficult to say with 
any accuracy how much of the veteran's physical limitation 
was directly related to his low back problem because he has 
multiple other problems, including a cervical spine disorder, 
and other joint problems.  Physical examination of the lumbar 
spine revealed moderate paraspinous muscle spasms 
bilaterally.  There was reduced range of motion of the lumbar 
spine with flexion to 45 degrees, extension to 20 degrees, 
and left and right lateral flexion to 30 degrees.  Straight 
leg raise was negative, bilaterally.  On neurological 
examination, motor strength and muscle tone of all major 
muscle groups in both lower extremities were within normal 
limits with no atrophy or fasciculations.  Sensory, pain, and 
touch sensation were intact in both lower extremities with 
all major dermatomes tested.  Reflexes, patellar, and ankle 
jerks were trace and symmetrical.  Chronic lumbar strain with 
chronic low back pain and decreased range of motion of the 
lumbar spine was the diagnosis.

On VA examination in June 2004 the veteran complained that 
his low back hurt every day and had been getting worse over 
the previous year or two.  He said that his back flared up 
once a week and he was required to lie flat in bed and not do 
any activities.  He said that he took pain relievers and 
muscle relaxers to try to help with his symptoms.  On 
physical examination, the veteran could flex to 40 degrees at 
the waist without pain and to 50 degrees with pain.  
Extension of the back was limited to 10 to 15 degrees and was 
painful in the low back area.  Side-to-side motion of the 
back was also limited secondary to pain, probably 10 degrees 
of each.  He had 4/5 muscle strength in both lower 
extremities with equal deep tendon reflexes and equal 
Babinski sign.  No pathological reflexes were elicited.  He 
was tender to palpation directly over the vertebral bodies in 
the lower lumbar region.  There was no paraspinal tenderness.  
Straight leg raise was negative, bilaterally.  An X-ray of 
the lumbar spine was interpreted to reveal minimal scoliosis.  

In a statement dated in August 2006, a VA physician reported 
that the veteran had been treated for disabling chronic low 
back pain.  He further stated that in his opinion the problem 
rendered the veteran unemployable for any vocational effort.

In a later August 2006 statement, a private chiropractor 
reported that the veteran had been treated since 1996 for 
chronic lower back pain.  The physician opined that due to 
the severity of his condition, the veteran should avoid work 
related activities in order to prevent exacerbations of his 
condition.  

On his most recent VA examination in April 2007, it was noted 
that the veteran, while in service, fell off of a truck 
injuring his lower back.  He reported that he currently had 
back pain on a daily basis.  On examination, the veteran was 
able to get in and out of a chair without difficulty.  He 
walked with a normal gait and was able to do a full squat.  
He was able to heel and toe walk.  The examiner noted that 
the veteran used a cane but was able to walk normally without 
it.  Examination of his back revealed that his pelvis was 
level, leg length was equal, and that he stood straight.  The 
veteran was able to bend 55 degrees from the vertical three 
times without complaints.  His side bending was 25 degrees 
right and left.  There was spasm noted, particularly on left 
side bending in the lumbar area.  There was mild tenderness 
over the lower lumbar area.  Twisting motion was 20 degrees 
right and left without discomfort.  He extended 15 degrees 
without discomfort.  X-rays of the lumbar spine showed well 
maintained disc spaces with normal lordosis noted in the 
lateral.  Chronic lumbar sprain was the diagnosis.  The 
veteran's examiner noted that he had reviewed the veteran's 
claims file, to include the report of the veteran's 2004 
orthopedic examination and letters from the veteran's 
doctors, and noted that two of them stated that the veteran 
was unemployable due to the back condition.  The examiner 
stated that based on his examination of the veteran that it 
was less likely than not that the veteran was unable to 
obtain or maintain substantially gainful employment solely as 
a result of his service-connected lumbar spine.  The examiner 
also added that the veteran did not have hearing loss during 
his communication with him at the examination.  The examiner 
added that the veteran demonstrated no difficulty in 
understanding him and carrying on a normal conversation.  The 
examiner further stated with respect to functional impairment 
that the veteran had mild chronic back sprain with spasm.  
However, there was no demonstration of disk disease or 
neurological deficits.  The examiner further stated that 
based on his examination of the veteran, his functional 
impairment would be minimal regarding his spine.

Although a January 1998 decision of the Social Security 
Administration found the veteran to be disabled, the Board 
notes that the laws and regulations applicable to that 
determination are different than those applicable to a 
determination of unemployability for VA purposes.  That 
decision is not binding on VA's decision regarding 
unemployability.  That decision considered multiple 
nonservice-connected disabilities in making a finding of 
disability, to include degenerative disc disease of the 
cervical spine with nerve root irritation, epicondylitis of 
both elbows, and overuse syndrome of both wrists.

In sum, the evidence does not show that the veteran is 
demonstrably incapable of performing to some extent the 
physical activities necessary for gainful employment due 
solely to his service-connected disabilities.  While, the 
veteran's service-connected disabilities involving his lumbar 
spine and bilateral hearing loss may preclude some activities 
such as frequent lifting or bending, the record contains no 
convincing opinion by a qualified professional that work or 
employment is precluded by the veteran's service-connected 
disabilities.  The Board acknowledges the statements received 
in August 2006 indicating that the veteran's service-
connected low back disorder precludes his ability to be 
gainfully employed.  However, these statements contrast 
sharply with the objective medical findings on VA 
examinations provided to the veteran and, thus, are not 
considered to be probative of the veteran's employability 
resulting from his service-connected back disorder.  The 
Board finds that the VA examinations are more persuasive 
evidence.  Those objective evaluations of the veteran for 
rating purposes provide a detailed description of his 
disability.  In addition, the most recent examination 
considered the August 2006 opinions regarding employability 
and the examining physician nonetheless found that it was 
less likely that the veteran was unable to secure or follow 
substantially gainful occupation due to his service-connected 
disability.  In fact, on his most recent VA examination in 
April 2007, functional impairment attributable to the 
veteran's service-connected low back disorder and his 
bilateral hearing loss was indicated to be essentially 
minimal by the examiner.  The Board finds that the evidence 
shows that to the extent to which the veteran is limited by 
his service-connected disabilities, such limitations are 
contemplated in and compensated by the 40 percent combined 
disability rating currently assigned for his conditions.

Accordingly, the Board concludes that the weight of the 
medical evidence shows that the veteran's service-connected 
disorders are not so debilitating as to prevent him from 
obtaining and maintaining gainful employment consistent with 
his work history and education.  Thus, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and the claim must be denied.








ORDER

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


